Citation Nr: 1538087	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-48 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for nail fungus of the hands and feet, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to a service connected disability or due to herbicide exposure.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to November 1969, to include service in the Republic of Vietnam.  The Veteran was awarded a Bronze Star Medal and a Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In July 2014, the Board remanded the Veteran's claims of entitlement to service connection for nail fungus, a back disorder, hypertension, bilateral hearing loss, erectile dysfunction, and hemorrhoids.  The RO subsequently granted service connection for erectile dysfunction and hemorrhoids in June 2015.  This action constitutes a full grant of benefits sought with respect to the claims of service connection for erectile dysfunction and hemorrhoids.  Thus, these matters are not currently before the Board.

In June 2013 and July 2014, the Board remanded the case to the RO for additional development.  The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Nail fungus of the hands and feet was not manifest in service and the weight of the evidence fails to establish that the Veteran's current nail fungus is etiologically related to his active service, to include his presumed herbicide exposure therein.

2.  A chronic back disability was not shown in service, lumbar spine degenerative disc disease was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current back disorder is etiologically related to his active service.

3.  Hypertension was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed hypertension is etiologically related to his active service, a service-connected disability, or his presumed herbicide exposure therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for nail fungus have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307 (2015).

2.  The criteria for service connection for a chronic back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

3.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disorders and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Any Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.

Nail Fungus

The Veteran filed his service connection claim for nail fungus of the hands and feet in February 2008, which was denied in an October 2008 rating decision.  The Veteran asserts that his nail fungus is due to his active service and that he first received treatment for his nail fungus in 1968.

Onychomycosis, nail fungus, is not among the list of diseases that are presumed related to herbicide exposure under 38 C.F.R. § 3.309(e). 

The Veteran's STRs do not show any complaints, symptoms, or treatment of nail fungus.  Both his entrance and separation examinations noted his skin, feet, and upper extremities were normal.  It is also noted that the Veteran did not note any nail problems on his medical history survey completed in conjunction with his separation physical, despite identifying a number of other health problems.  The Veteran's medical records after his separation from service also do not show any complaints, symptoms, or treatment of nail fungus until January 2006 when he received treatment for a rash on his fingers.

The Veteran was afforded multiple VA examinations.  In March 2014, a VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner noted that while the Veteran's STRs contained treatment for scalp cysts, they contained no evidence of treatment for nail fungus.  However, the Veteran reported using medication to treat his nail fungus in service.  The examiner did not opine as to the etiology of any current nail fungus as the Veteran's STRs did not confirm his allegations.

In November 2014, the Veteran was afforded another VA examination.  The examiner had the opportunity to review the Veteran's claim file, interview the Veteran, and conduct a physical examination.  The examiner noted that the Veteran had active nail fungus on his feet, but noted that he did not receive any treatment for the condition at the time.  The examiner opined that the Veteran's nail fungus was less likely than not incurred in or caused by his active service.  The examiner noted that the Veteran's STRs did not document any treatment of nail fungus.  In addition, the examiner noted that the Veteran's separation examination did not document any nail fungus of the hands or feet.

In March 2015, a VA addendum opinion was submitted.  The VA examiner reviewed the Veteran's claim file and opined that the Veteran's nail fungus was less likely than not due to herbicide exposure as nail fungus was not recognized as being an Agent Orange illness.  The examiner also opined that the Veteran's nail fungus was less likely than not incurred in or caused by his active service.  The examiner noted the Veteran's STRs did not document any occurrence of nail fungus during his active service and his separation examination did not show any nail fungus.  Finally, the VA examiner opined that it was less likely than not that the Veteran's nail fungus was aggravated by his service connected disabilities as there was no relationship between fungal infections and his service connected disabilities.

In June 2015, after the Veteran was found to be service connected for other disabilities, a new VA examiner reviewed the Veteran's claim file.  The examiner opined that the Veteran's nail fungus was less likely than not permanently worsened beyond its natural progression by the Veteran's service connected disabilities.  The examiner also opined that the Veteran's nail fungus was less likely than not proximately due to or the result of the Veteran's service connected disabilities.

After weighing all the evidence, the Board finds great probative value in the multiple VA examiners' opinions.  These opinions are consistent with the Veteran's STRs, which do not document any complaints, symptoms, or treatment of nail fungus.  

In addition, the Veteran has not submitted any evidence, beyond his own statements, supporting his contention that his nail fungus was incurred in or caused by his active service.  Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiners' opinions.  Thus, the evidence fails to establish service connection for the Veteran's nail fungus of the hands and feet.

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his nail fungus, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating fungal infections.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Veteran is considered competent to describe symptoms.  Here, the Veteran has stated that he has experienced nail fungus since service.  However, the Veteran's STRs and medical treatment records do not support his contention.  In fact, the Veteran identified a number of health problems on his medical history survey completed in conjunction with his separation physical, but did not report experiencing any nail problems.  As such, this directly contradicts his assertion made approximately three decades later that he was having nail problems in service.  

Moreover, at his VA examination in March 2014, the Veteran indicated that to the extent that his had experienced nail fungus during service that the condition had been cured by Lamisil.  As such, even if it were accepted that the Veteran had onychomycosis during service as he asserts, the Veteran has also acknowledged that the condition was cured, meaning that any fungus that began after service, would have been different than the fungus he experienced in service.  This is relevant in that the Veteran lacks the medical expertise to establish that a condition which began after service was related to the fungus that he reported developing in service.  A number of medical opinions were obtained, but as discussed above, the medical opinions all found that it was less likely than not that the Veteran's current nail fungus either began during or was otherwise caused by his military service. 
 
Accordingly, the criteria for service connection have not been met for nail fungus of the hands and feet.  Therefore, the claim is denied.

Back Disorder

The Veteran filed his service connection claim for a back disorder in February 2008, which was denied in an October 2008 rating decision.  The Veteran asserts that his back disorder resulted from his active service and he first received treatment for his back disorder in 1968.

Review of the Veteran's STRs show that he had normal examinations of his spine at his entrance and separation examinations.  In addition, he specifically denied having any recurrent back pain or arthritis at these examinations, despite reporting the presence of a number of impairments.

The first objective medical evidence documenting a back disability is a February 1998 lumbar spine MRI showing degenerative disc disease.  However, this MRI took place approximately three decades after the Veteran's separation from military service.  A later October 2008 lumbar spine x-ray confirmed lumbar spine degenerative disc disease.

The Veteran was afforded multiple VA examinations for his back.  In August 2013, a VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's back disorder was not related to his military service, due to herbicide exposure, or caused or aggravated by a service connected disability.  The examiner noted that the Veteran's STRs did not document any back problems or complaints.

In December 2014, the Veteran was afforded another VA examination.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The Veteran reported that he experienced an acute lumbar strain in service in which he developed acute back pain after diving into a hole to get into a bunker for protection while under attack.  However, the Veteran acknowledged that the back pain had resolved in service.  The examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by his active service as the Veteran's STRs do not contain evidence of back problems or complaints.  The examiner also opined that the Veteran's back disorder was less likely than not due to or caused by a service connected disability or herbicide exposure.  She added that a current back disability was not the result of an in-service injury.

The Veteran has not submitted any medical evidence supporting his contention that his back disorder is due to or the result of his military service.  VA obtained two medical opinions in an effort to support the Veteran in establishing his claim.  Both VA examiners opined that the Veteran's back disorder was less likely than not incurred in or caused by his active service.  The Board finds great probative value in the VA examiners' opinions.  The later opinion specifically considered whether the Veteran's back disorder was due to or caused by a service connected disability or herbicide exposure.  

In addition, the Veteran has not submitted any evidence supporting his contention that his back disorder was incurred in or caused by his active service.  Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiners' opinions.  Thus, the evidence fails to establish service connection for the Veteran's back disorder.

Consideration has been given to the Veteran's allegation that he had problems with his back during his military service.  He is clearly competent to report symptoms of back pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe back pain, he lacks the medical training or qualification to diagnose a back disability.  Id.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinions of record.

The record does not contain evidence of a diagnosis of an ongoing chronic back disability related to his active service, as the first evidence of back problems does not appear until at least 1998, decades after separation.  In addition, the Veteran had a normal spine examination at his separation examination and denied any recurrent back pain or arthritis.  In addition, his STRs do not document any back symptoms, complaints, or treatment.  As such, the Board does not find that the evidence of record shows continuous back symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a back disorder.  The record contains no objective medical evidence diagnosis a chronic back disability until 1998.  In addition, the record does not contain evidence that any back injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's assertion that his back disorder is the result of his military service.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Veteran's separation physical found his spine normal, and the Veteran specifically denied any back problems at separation, which serves to sever any continuity from service.  Such a conclusion is further underscored by the absence of any back complaints after service for several decades, until at least 1998

Accordingly, the criteria for service connection have not been met for a chronic back disability.  That is, the evidence does not show that a back disability was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a back disability has existed continuously since service.  Therefore, the claim is denied.  

Hypertension

The Veteran filed a service connection claim for hypertension in February 2008, which was denied in an October 2008 rating decision.  The Veteran believes that his hypertension is due to his active service, asserting that he was first treated for hypertension in 1968.  The Veteran has also argued that his hypertension is secondary to his service connected diabetes mellitus.

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

Hypertension is not among the list of diseases that are presumed related to herbicide exposure under 38 C.F.R. § 3.309(e).  

The Veterans STRs show he had normal blood pressure readings at his entrance and separation examinations.  In addition, he specifically denied having ever experienced high blood pressure at his separation physical.

The first evidence of hypertension having been diagnosed does not appear until approximately 1990, more than twenty years after his separation from service.  As such, the record contains no diagnosis of hypertension either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  There is also no medical evidence linking the Veteran's current hypertension to his active service, and he has not submitted any medical opinion that even suggests a relationship between his hypertension and his military service.  See Shedden supra.

The Veteran was afforded multiple VA examinations for his hypertension.  At an August 2013 examination, the VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by his active service.  However, the opinion was somewhat unclear in the rationale that was rendered in that the examiner stated that the Veteran was first diagnosed with hypertension in service, but then found that his hypertension was not related to his military service, herbicide exposure, or caused or aggravated by another service connected disability.  However, as noted, hypertension is not shown to have been diagnosed either in service or for a number of years after service. 

In April 2014, another opinion was sought to assess the etiology of the Veteran's hypertension.  The examiner confirmed that review of the Veteran's claims file and Virtual VA records revealed that his hypertension was not diagnosed while he was in the service.  Based on this information, the examiner opined that his HTN was not related to his military service, Agent Orange exposure or caused/aggravated by another service connected disability.

In November 2014, the Veteran was afforded another VA examination.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by his active service.  The examiner reported that there was no medical data that exposure to herbicides results in hypertension.  Finally, the examiner noted there was no evidence of elevated blood pressure readings in the Veteran's STRs.

In April 2015, after the Veteran was found to be service connected for other disabilities, a new VA examiner reviewed the Veteran's claim file.  The examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service connected disabilities.  The examiner noted that the Veteran was diagnosed with hypertension 20 years before his diabetes and ischemic heart disease and there was no medical evidence to support hypertension was caused or proximately due to diabetes or ischemic heart disease.  There was also no evidence to suggest that the Veteran's hypertension which was reported to be well-controlled on medication was aggravated by any service connected disability.  Moreover, the Veteran's renal function was normal.

The Veteran has not submitted any evidence supporting his contention that his current hypertension is due to or the result of his active service.  Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiners' opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including the findings of the August 2014 VA examiner.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's personal assertion that his hypertension was incurred in or caused by his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include multiple blood pressure readings and kidney function studies are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of hypertension, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether certain blood pressure readings support a diagnosis of hypertension.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating cardiovascular disorders such as hypertension.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for hypertension have not been met, and the Veteran's claim is denied.


ORDER

Service connection for nail fungus of the hands and feet is denied.

Service connection for a back disorder is denied.

Service connection for hypertension is denied.


REMAND

The Veteran filed a service connection claim for bilateral hearing loss in February 2008.

While the Veteran's service treatment records show that his hearing fell within the normal ranges at his enlistment and separation examinations, he nonetheless had shifts in hearing threshold levels, specifically a 10 Hertz shifts at the 1,000 and 2,000 Hertz levels and a 15 Hertz shift at the 4,000 Hertz level.

The Veteran served in the Republic of Vietnam and received a Combat Infantryman Badge.  Thus, noise exposure is conceded.

In light of the above, the Board finds that the Veteran should be afforded a VA examination to determine if he has a current hearing disability, and if so, obtain an opinion on the significance, if any, of the threshold shifts in hearing acuity between his enlistment and separation from service and the etiology of any current hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.   The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any bilateral hearing loss is related to noise exposure sustained in active service.  The examiner should specifically comment on the clinical significance, if any, of threshold shifts in the Veteran's hearing acuity during active service (between what was shown at the enlistment physical in 1967 and what was shown at his separation physical in 1969) and whether those shifts are related to any current hearing loss.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


